DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, queuing rules for nodes successful in competition to select a data channel comprise: DTQ Selection Rules (during CRI) for enabling a node successful in competition to enter a shortest DTQ of the data channel when there is any failure slot; and DTQ Reallocation Rules (after CRI) in which a node moves to a DTQ of a joint channel until all lengths of the DTQ are same according to a LI-FO (Last in, First out) policy when there is a slot without failure, and the terminal node competition unit is implemented via at least one processor.

The examiner identifies, as the best prior art of record, the following documents: 	a. NPL: Goodbye, ALOHA!, IEEE Xplore  (published 2016) [hereinafter Gallego] teaches a method and a device for resolving high-speed competition and distributing multi-channels in consideration of large-scale access based on LORaWAN, the device comprising: (i.e. Gallego discloses distributed queueing in a LORA wireless network comprising of a coordinator (base station) and multiple devices; see page 2034, column 1 and column 2, paragraph titled: LoRa; see also page 2036, column 2, titled: mechanism overview) a terminal node competition unit for receiving a synchronization beacon and transmitting (i.e. short-range wireless networks such as BLE and LoRA inherently utilize standard beacons that notify devices of access point or coordinator availability) an access request signal (ARS) to a base station, (i.e. multiple network devices may transmit a (access request sequence) ARS to a coordinator; see page 2037, column 1, lines 17 - 33) and performing an adaptive contention window (ACW) algorithm and enabling a terminal node to enter a transmitter according to a feedback packet (FBP) competition result when the FBP is received from the base station; (i.e. in response to receiving multiple ARS that collide, a coordinator may process every ARS received and transmit a (feedback packet) FBP with contention results, upon decoding the FPB the device may determine a contention window for transmission by contention resolution queueing; see page 2037, column 1, lines 26 - 40) and  a terminal node transmitter for selecting a channel according to queuing rules and checking data transmission queue (DTQ) order, transmitting data when the DTQ order is a transmission turn, standing by FBP reception, and determining whether a contention resolution interval (CRI) is ended to perform a DTQ reassignment process. (i.e. after the contention window resolution of the CRQ, resulting from the FBP, a channel is selected and a data transmission queue (DTQ) may transmit the data according to the contention resolution and according to the queue; see page 2037, Titled: contention resolution queue: see also page 2038; section titled: data transmission queue) However, Gallego does not teach queuing rules for nodes successful in competition to select a data channel comprise: DTQ Selection Rules (during CRI) for enabling a node successful in competition to enter a shortest DTQ of the data channel when there is any failure slot; and DTQ Reallocation Rules (after CRI) in which a node moves to a DTQ of a joint channel until all lengths of the DTQ are same according to a LI-FO (Last in, First out) policy when there is a slot without failure, and the terminal node competition unit is implemented via at least one processor.

Additionally, all of the further limitations in 2 – 8, 10 - 12 and 14 - 16 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 15, 2022Primary Examiner, Art Unit 2471